DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
page 1 includes the sentence “For instance, EOL criteria may be the number of cycles the battery cell(s) completes before the maximum capacity reaches under an initial capacity”.  As best understood by the Examiner, the end of the sentence means “… before the maximum capacity falls below an initial capacity”
page 1 includes the sentence “A cycle may utilize extended time periods to complete across wide or various operating envelopes.”  As best understood by the Examiner, this sentence means “A cycle may apply various operating envelopes with wide margins, collected over an extended period of time”.
page 13 includes the sentence “Accordingly, hypermeters may be tuned to automatically select an ML model or a related class according to the needs of the system.”  This should be “hyperparameters”, as used elsewhere in the specification.
page 7 includes the sentence “A test during a diagnostic cycle may include a reset cycle, a feature test(s) for an HPPC resistance, a feature test(s) for an HPPC relaxation, various RPT tests, a potentio-static intermittent titration technique (PITT) procedure, a galvano-static intermittent titration technique (GITT) procedure, an electrochemical impedance spectroscopy (EIS) procedure, and so.”  It is unclear if the sentence should read “… and so on.”, or if something more as supposed to follow “and so”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A prediction system comprising: 
a memory communicably coupled to a processor and storing: 
a prediction module including instructions that when executed by the processor cause the processor to: 
		measure electrochemical data of a battery cell associated with an electrochemical reaction triggered by a test during a diagnostic cycle; 
		determine a feature associated with degradation of the battery cell from the electrochemical data; and 
		predict an end-of-life (EOL) of the battery cell by using the feature in a machine learning (ML) model.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “determine a feature”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “determine” encompasses a user examining the performance results of a battery, and consulting charts or tables of performance data to estimate the match between observed data and known data indicating a feature.  Alternatively, “determine” in the context of this claim encompasses a mathematical procedure of applying an absolute value, or performing a mathematical convolution, as described on page 12 of the specification.
The limitation of “predict an end-of-life”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  The claim encompasses a user drawing a trendline across observed data points and determining an intercept of a threshold limit.  The claim also encompasses the use of a known mathematical model of battery behavior given known features.
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of a processor, and a memory. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The memory is also recited at a high-level of generality, and lacks specific narrowing details regarding how the memory is constructed or utilized.  The claim includes a generically recited measurement step, which is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the determination and prediction steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited memory and a generically recited measurement, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claims 11 and 12 are similar to representative claim 1, and do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  The claims are not patent eligible.

Dependent claims 2 – 10 and 13 – 20 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US 2019/0187212 (hereinafter 'Garcia') in view of Gering, US 2011/0077880 (hereinafter 'Gering').

Regarding claim 1: Garcia teaches a prediction system ([Abstract]: discloses a system for analyzing battery information that predicts remaining useful life and end of life of the battery) comprising: 
a memory communicably coupled to a processor ([Fig 11]: memory 1120 is coupled to processor 1110) and storing: 
a prediction module including instructions that when executed by the processor cause the processor to ([0070, Fig 1]: health estimation and prediction module 170): 
measure electrochemical data of a battery cell associated with an electrochemical reaction triggered by a test ([0042, 0043]: discloses collecting performing battery testing procedures such as electrochemical impedance spectroscopy and determining battery features such as electrolyte and charge transfer resistances during offline testing of the battery); 
determine a feature associated with degradation of the battery cell from the electrochemical data ([0061, 0074, 0082, Fig. 2]: discloses a feature extraction module 220 that identifies internal parameters of the battery based on input data 102 collected from measurements, including “impedance spectra, temperatures, offload/underload conditions, voltages, and currents”); and 
predict an end-of-life (EOL) of the battery cell by using the feature in a machine learning (ML) model ([0114, Fig 8]: discloses predicting the end-of-life of the battery using a neural network 814 along with a particle filter 812 and an autoregressive moving average (ARMA) 816, where the three modules are provided with estimated states of the battery (230) based on the features (220) extracted from the measured inputs (102)).

Garcia is silent with respect to a test during a diagnostic cycle.

Gering teaches predicting the amount of capacity loss in a battery using measured data to determine the remaining useful life of the battery ([0009, 0065]) that includes the use of a diagnostic cycle techniques such as hybrid-pulse power characterization HPPC ([0172]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Gering to incorporate a known technique of hybrid-pulse power characterization into a known device that performs a similar operation, namely the detection of the determination of the state of a battery system, in order to yield a predictable result of characterizing the amount that a battery has deteriorated.

Regarding claim 2: Garcia in view of Gering teaches the prediction system of claim 1, as discussed above, wherein the prediction module includes instructions to predict the EOL further including instructions to use the feature in association with satisfying criteria for degradation (Garcia: [0075 – 0078]: discloses estimating the current condition of the battery using internal battery parameters and operational data, then determining a future condition of the battery, including remaining useful life (RUL) or end of life (EOL), , where the decline in future battery health is interpreted as equivalent to a “criteria for degradation”).

Regarding claim 3: Garcia in view of Gering teaches the prediction system of claim 1, as discussed above, wherein the prediction module further includes instructions to identify the feature according to data from tests for the battery cell at operating conditions that vary to forecast the degradation (Garcia: [0052, 0053]: discloses training the prediction model at different operating conditions, by building models “at different operating conditions, including diverse temperature and charge/discharge profiles”, which therefore creates training data “at operating conditions that vary”).

Regarding claim 4: Garcia in view of Gering teaches the prediction system of claim 3, as discussed above, wherein the operating conditions represent an envelope of the battery cell (Garcia: [0052, 0053]: discloses training the prediction model at different operating conditions, by building models encompassing “different options of battery chemistries, capacities, configurations, and other possibilities”, which is interpreted as an “envelope” of possible operating conditions for a cell).

Regarding claim 6: Garcia in view of Gering teaches the prediction system of claim 3, as discussed above, wherein the prediction module further includes instructions to identify characteristics of the degradation measured from a point or spectrum of the data ([0088 – 0091; Fig 1]: discloses creating impedance spectrum data and representing the behavior of the battery using a Nyquist plot, as illustrated in Fig 1).

Regarding claim 7: Garcia in view of Gering teaches the prediction system of claim 3, as discussed above, wherein the prediction module further includes instructions to correlate the feature to an energy fade or physical state of the battery cell and train the ML model using the feature ([0076, 0077, 0087]: discloses correlating the exponents of constant phase elements, as used in the equivalent circuits developed to model the battery, and that the internal battery parameters, which include the circuit models, are used with the trained model to estimate battery health metrics including SOC and SOH).

Regarding claim 8: Garcia in view of Gering teaches the prediction system of claim 1, as discussed above.
Garcia is silent with respect to wherein 
the feature is related to any one of a rate performance test (RPT), hybrid pulse power characterization (HPPC) resistance, and HPPC relaxation of the battery cell.

Gering teaches predicting the amount of capacity loss in a battery using measured data to determine the remaining useful life of the battery ([0009, 0065]) that includes the use of a diagnostic cycle techniques such as hybrid-pulse power characterization HPPC ([0172]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Gering to incorporate a known technique of hybrid-pulse power characterization into a known device that performs a similar operation, namely the detection of the determination of the state of a battery system, in order to yield a predictable result of characterizing the amount that a battery has deteriorated.

Regarding claim 9: Garcia in view of Gering teaches the prediction system of claim 1, as discussed above, wherein the prediction module further includes instructions to determine a degradation condition internal to the battery cell according to the electrochemical reaction (Garcia: [0057]: discloses a calculation of battery capacity as a primary indication of the battery’s state of health).

Regarding claim 10: Garcia in view of Gering teaches the prediction system of claim 1, as discussed above, wherein the EOL is associated with a life span of a battery pack that includes the battery cell ([0133]: discloses that the method can be used with a single battery or with a system of multiple batteries).

Regarding claim 11: Garcia teaches a non-transitory computer-readable medium comprising: 
instructions that when executed by a processor cause the processor to ([0070, Fig 1]: health estimation and prediction module 170): 
measure electrochemical data of a battery cell associated with an electrochemical reaction triggered by a test ([0042, 0043]: discloses collecting performing battery testing procedures such as electrochemical impedance spectroscopy and determining battery features such as electrolyte and charge transfer resistances during offline testing of the battery); 
determine a feature associated with degradation of the battery cell from the electrochemical data ([0061, 0074, 0082, Fig. 2]: discloses a feature extraction module 220 that identifies internal parameters of the battery based on input data 102 collected from measurements, including “impedance spectra, temperatures, offload/underload conditions, voltages, and currents”); and 
predict an end-of-life (EOL) of the battery cell by using the feature in a machine learning (ML) model ([0114, Fig 8]: discloses predicting the end-of-life of the battery using a neural network 814 along with a particle filter 812 and an autoregressive moving average (ARMA) 816, where the three modules are provided with estimated states of the battery (230) based on the features (220) extracted from the measured inputs (102)).

Garcia is silent with respect to a test during a diagnostic cycle.

Gering teaches predicting the amount of capacity loss in a battery using measured data to determine the remaining useful life of the battery ([0009, 0065]) that includes the use of a diagnostic cycle techniques such as hybrid-pulse power characterization HPPC ([0172]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Gering to incorporate a known technique of hybrid-pulse power characterization into a known device that performs a similar operation, namely the detection of the determination of the state of a battery system, in order to yield a predictable result of characterizing the amount that a battery has deteriorated.

Regarding claim 12: Garcia teaches a method ([Abstract]: discloses a system for analyzing battery information that predicts remaining useful life and end of life of the battery), comprising: 
measuring electrochemical data of a battery cell associated with an electrochemical reaction triggered by a test ([0042, 0043]: discloses collecting performing battery testing procedures such as electrochemical impedance spectroscopy and determining battery features such as electrolyte and charge transfer resistances during offline testing of the battery); 
determining a feature associated with degradation of the battery cell from the electrochemical data ([0061, 0074, 0082, Fig. 2]: discloses a feature extraction module 220 that identifies internal parameters of the battery based on input data 102 collected from measurements, including “impedance spectra, temperatures, offload/underload conditions, voltages, and currents”); and 
predicting an end-of-life (EOL) of the battery cell by using the feature in a machine learning (ML) model ([0114, Fig 8]: discloses predicting the end-of-life of the battery using a neural network 814 along with a particle filter 812 and an autoregressive moving average (ARMA) 816, where the three modules are provided with estimated states of the battery (230) based on the features (220) extracted from the measured inputs (102)).

Garcia is silent with respect to a test during a diagnostic cycle.

Gering teaches predicting the amount of capacity loss in a battery using measured data to determine the remaining useful life of the battery ([0009, 0065]) that includes the use of a diagnostic cycle techniques such as hybrid-pulse power characterization HPPC ([0172]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Gering to incorporate a known technique of hybrid-pulse power characterization into a known device that performs a similar operation, namely the detection of the determination of the state of a battery system, in order to yield a predictable result of characterizing the amount that a battery has deteriorated.

Regarding claim 13: Garcia in view of Gering teaches the method of claim 12, as discussed above, wherein predicting the EOL further comprises using the feature in association with satisfying criteria for degradation (Garcia: [0075 – 0078]: discloses estimating the current condition of the battery using internal battery parameters and operational data, then determining a future condition of the battery, including remaining useful life (RUL) or end of life (EOL), , where the decline in future battery health is interpreted as equivalent to a “criteria for degradation”).

Regarding claim 14: Garcia in view of Gering teaches the method of claim 12, as discussed above, further comprising: 
identifying the feature according to data from tests for the battery cell at operating conditions that vary to forecast the degradation (Garcia: [0052, 0053]: discloses training the prediction model at different operating conditions, by building models “at different operating conditions, including diverse temperature and charge/discharge profiles”, which therefore creates training data “at operating conditions that vary”).

Regarding claim 15: Garcia in view of Gering teaches the method of claim 14, as discussed above, wherein the operating conditions represent an envelope of the battery cell (Garcia: [0052, 0053]: discloses training the prediction model at different operating conditions, by building models encompassing “different options of battery chemistries, capacities, configurations, and other possibilities”, which is interpreted as an “envelope” of possible operating conditions for a cell).

Regarding claim 17: Garcia in view of Gering teaches the method of claim 14, as discussed above, further comprising: 
 identifying characteristics of the degradation measured from a point or spectrum of the data ([0088 – 0091; Fig 1]: discloses creating impedance spectrum data and representing the behavior of the battery using a Nyquist plot, as illustrated in Fig 1).

Regarding claim 18: Garcia in view of Gering teaches the method of claim 14, as discussed above, further comprising: 
correlating the feature to an energy fade or physical state of the battery cell ([0087]: discloses correlating the exponents of constant phase elements, as used in the equivalent circuits developed to model the battery); and 
training the ML model using the feature ([0076, 0077]: discloses that the internal battery parameters, which include the circuit models, are used with the trained model to estimate battery health metrics including SOC and SOH).

Regarding claim 19: Garcia in view of Gering teaches the method of claim 12, as discussed above.
Garcia is silent with respect to wherein 
the feature is related to any one of a rate performance test (RPT), hybrid pulse power characterization (HPPC) resistance, and HPPC relaxation of the battery cell.

Gering teaches predicting the amount of capacity loss in a battery using measured data to determine the remaining useful life of the battery ([0009, 0065]) that includes the use of a diagnostic cycle techniques such as hybrid-pulse power characterization HPPC ([0172]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Gering to incorporate a known technique of hybrid-pulse power characterization into a known device that performs a similar operation, namely the detection of the determination of the state of a battery system, in order to yield a predictable result of characterizing the amount that a battery has deteriorated.

Regarding claim 20: Garcia in view of Gering teaches the method of claim 12, as discussed above, further comprising: 
determining a degradation condition internal to the battery cell according to the electrochemical reaction (Garcia: [0057]: discloses a calculation of battery capacity as a primary indication of the battery’s state of health).


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Gering in view of Betzner, US 20140129163 (hereinafter 'Betzner').

Regarding claim 5: Garcia in view of Gering teaches the prediction system of claim 3, as discussed above.
Garcia in view of Gering is silent with respect to wherein 
the prediction module further includes instructions to group the tests according to parameters related to the EOL of the battery cell and a series of properties associated with the tests.

Betzner teaches “a method of determining battery performance information indicative of a performance of a battery ([0009])” that includes grouping tests according to parameters related to the EOL of the battery cell and a series of properties associated with the tests ([0097 – 0099; Fig 3]: discloses groups of cells representative of a given make/model being subject to “at least one of accelerated aging, and/or capacity cycling and/or thermal cycling”, at extreme temperatures, and identifying representative combinations of discharge rate vs capacity.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Gering in view of Betzner to determine battery parameters according to particular battery models as part of determining the estate of health of a particular battery cell.

Regarding claim 16: Garcia in view of Gering teaches the method of claim 14, as discussed above.
Garcia in view of Gering is silent with respect to further comprising: 
grouping the tests according to parameters related to the EOL of the battery cell and a series of properties associated with the tests.

Betzner teaches “a method of determining battery performance information indicative of a performance of a battery ([0009])” that includes grouping tests according to parameters related to the EOL of the battery cell and a series of properties associated with the tests ([0097 – 0099; Fig 3]: discloses groups of cells representative of a given make/model being subject to “at least one of accelerated aging, and/or capacity cycling and/or thermal cycling”, at extreme temperatures, and identifying representative combinations of discharge rate vs capacity.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Gering in view of Betzner to determine battery parameters according to particular battery models as part of determining the estate of health of a particular battery cell.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Srinivasan et al., US 20210349157, discloses estimating the state of a battery using models that are trained using Hybrid Pulse Power Characterization (HPPC) tests ([Abstract, 0111])
Gorrachategui et al., US 20210293890, discloses the use of a neural network to estimate the remaining useful life of a battery ([Abstract])
Flueckiger et al., US 20200227791, discloses estimating the remaining useful life of a battery using various models
Severson et al., US 20190113577, discloses the use of machine learning and a cycling protocol to identify battery features and classify batteries int groups ([0007])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862